Citation Nr: 0513809	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-05 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2002 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in August 2000 denied 
the veteran's claim for service connection for PTSD.  The 
veteran did not initiate an appeal of that decision by filing 
a timely notice of disagreement and, consequently, the RO 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  
Thereafter, the veteran submitted additional evidence in an 
attempt to reopen her claim.  The RO found that the 
additional evidence was not new and material, and the current 
appeal ensued.

On March 16, 2005, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  An unappealed RO decision in August 2000 denied 
entitlement to service connection for PTSD.

2.  Additional evidence received since August 2000 is new, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim


CONCLUSIONS OF LAW

1.  A rating decision in August 2000, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since August 2000 is new and 
material, and the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for PTSD is completely 
favorable such that further notification and development 
pursuant to the VCAA is not required before reopening can be 
accomplished.  A determination as to the merits of that 
reopened claim is, however, deferred pending additional 
action set out in the REMAND following this decision.

II. Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1131 (West 2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2004).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2004).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) 
(2004). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).



The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C. § 5103A has been met. 

III. Factual Background and Analysis

The evidence at the time of the prior final denial of the 
veteran's claim for service connection for PTSD in August 
2000 included: the veteran's service medical records; her 
service personnel records; her written statements received by 
VA; and records of a public community mental health clinic.

In her written statements, the veteran described three 
claimed in-service stressors: (1) an incident of attempted 
date-rape; (2) the death by gunshot of a female soldier who 
was an acquaintance or friend of the veteran at Fort Leonard 
Wood, Missouri, the aftermath of which was witnessed by the 
veteran; and (3) learning that a sergeant who was a friend of 
the veteran's had been killed on base at Fort Leonard Wood by 
another soldier.

The records of the public mental heath clinic contained a 
report of a psychiatric evaluation in November 1994 at which 
a diagnosis of PTSD was rendered.  The report stated that the 
veteran's PTSD stressors were beatings she received from her 
father and from boyfriends prior to her military service and 
the two deaths of service members at Fort Leonard Wood.  The 
evaluation report stated, however, that the veteran had 
nightmares only about the pre-service beatings.

The bases of the denial of service connection for PTSD in 
August 2000 were that there was no verification or 
corroboration of any of the veteran's claimed in-service 
stressors and that the November 1994 diagnosis of PTSD was 
not based on a verified stressor.

The additional evidence received since August 2000 includes: 
the veteran's testimony at a hearing before a Decision Review 
Officer in August 2003 and at the hearing before the 
undersigned in March 2005; lay statements by friends of the 
veteran and by her mother; "buddy" statements; a report by 
the United States Armed Services Center for Unit Records 
Research (CURR); and the report of an examination of the 
veteran by a VA psychologist in October 2004.

In her hearing testimony, the veteran described her claimed 
in-service stressors and her reaction over the years to the 
claimed stressors.  Her testimony is essentially duplicative 
of her statements received prior to the final denial of her 
claim in August 2000 and thus is not "new".  See 38 C.F.R. 
§ 3.156(a) (2004).

The statements received from the veteran's fellow soldiers 
and from her mother and her friends were to the effect that 
she described some or all three of her claimed in-service 
stressors to them and she appeared to be distressed over the 
incidents which she described.  These statements are new in 
that they were not of record in August 2000.  Without 
deciding at this time whether the buddy statements and lay 
statements in question constitute credible supporting 
evidence of a stressor, the Board finds that the statements 
have some probative value and are thus material.

The VA psychologist who evaluated the veteran in October 2004 
diagnosed PTSD but stated that the veteran's PTSD is linked 
to only one of her claimed in-service stressors, the death of 
the soldier whose name the veteran has given as [redacted]
[redacted].  The examining psychologist noted that the death by 
gunshot on an Army base where the veteran was serving of a 
[redacted] has not been verified by any official Army or 
State of Missouri records.  The VA psychologist's examination 
report is new and, because it links PTSD to a claimed in-
service stressor (not yet verified), has some probative value 
and is thus material.

As some of the evidence added to the record since August 2000 
is new and material, the veteran's claim for service 
connection for PTSD is reopened.  See 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2004). 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is granted only to this extent.  


REMAND

As noted above, the VCAA provides that VA will assist the 
claimant unless there is no reasonable possibility that the 
assistance would aid in substantiating the claim.  In the 
veteran's case, the Board notes that at the hearing before a 
Decision Review Officer (DRO) in August 2003, the DRO stated 
that he would contact the CURR and that information about the 
death of a female soldier by gunshot at an Army base should 
be in the military database.  The RO requested that CURR 
attempt to verify the veteran's claimed in-service stressors, 
including the death by gunshot at Fort Leonard Wood of a 
soldier named [redacted] in 1976 or 1977.  In September 
2004, CURR reported that the available United States Army 
casualty database verifies that Specialist Five [redacted]
[redacted] died on February [redacted], 1976, of non-hostile 
wounds/injuries.  A DD form 1388, Report of Casualty, shows 
that [redacted], who was assigned to Fort Rucker, 
Alabama, died in February 1976 of injuries sustained in a 
motor vehicle accident in Alabama.  CURR reported to the RO 
that contact was made with the Army Crime Records Center, 
which provided records concerning the death of a sergeant at 
Fort Leonard Wood (the other, male friend of the veteran who 
was killed) by gunshot in August 1977 but did not provide any 
records pertaining to a soldier named [redacted] dying by 
gunshot at Fort Leonard Wood in 1976 or 1977.  

The veteran and another service member who provided a buddy 
statement about the death of female soldier at Fort Leonard 
Wood both stated that the murder victim's name, to their 
knowledge, was [redacted] or [redacted].  
The veteran's representative stated at the hearing in March 
2005 that the local newspaper in the town next to Fort 
Leonard Wood was asked if there had been a report of the 
murder of a female soldier as described by the veteran and 
replied in the negative.  The veteran's representative argued 
that, if there was a murder as described by the veteran and 
as described in buddy statements by three other individuals 
who claim to have been serving at Fort Leonard Wood at the 
time of the alleged murder, the Army's Criminal Investigation 
Division (CID) should have a record of the event and he 
requested that the Board remand this case to attempt to 
verify the stressor (the murder of Ms. [redacted]) to which the 
examining VA psychologist linked the veteran's diagnosed 
PTSD.  To afford the veteran every reasonable opportunity for 
verification of her claimed in-service stressor and because 
the Board is unable to find that there is no reasonable 
possibility that contact of the Army CID would aid in 
substantiating the veteran's claim, the Board will accede to 
the request by the veteran's representative.  In this regard, 
the Board notes that it is possible that the alleged murder 
victim's last name was [redacted] but that her first name and 
middle initial by which she was known in her official Army 
records may have been different than the veteran and others 
thought.



Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should request that the 
United States Army Crime Records Center, 
USACIDC, 6010 
6th Street, Fort Belvoir, Virginia 22060-
5585, report whether in 1976 or 1977 any 
female soldier died at Fort Leonard Wood, 
Missouri, of injuries sustained from gun 
violence and, if so, the person's full 
name, rank, age, and unit of assignment 
on her date of death.  The AMC should 
request that the Army Crime Records 
Center confer with other offices of the 
Army CID, if necessary to answer VA's 
request for information, or refer VA's 
request to the appropriate Army office or 
command.  All replies received from the 
Army should be associated with the other 
evidence in the veteran's claims file.

2.  The AMC should then re-adjudicate the 
veteran's claim.  If the AMC denies the 
benefit sought on appeal, it should 
provide the veteran and her 
representative a supplemental statement 
of the case.  The veteran and her 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


